Citation Nr: 0006117	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to benefits under Section 156 of Public Law 97-
377, the Restored Entitlement Program for Survivors.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1965 to 
September 1972 and from August 1976 to March 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
Restored Entitlement Program for Survivors.  The Board 
remanded this claim in March 1998.  The requested development 
has been accomplished, to the extent possible, and the case 
has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Service medical records reveal that the veteran was 
diagnosed with metastatic squamous cell carcinoma of the 
distal esophagus during service. 

2.  The veteran died on August [redacted], 1986, from carcinomatosis 
due to cancer of the esophagus.

3.  The May 1994 decision was not supportable.

4.  The March 1990 administrative decision was not 
supportable.

5.  The veteran did not die on active duty prior to August 
13, 1981, and it is not shown that he died from a disability 
incurred in or aggravated by service prior to August 13, 
1981.


CONCLUSIONS OF LAW

1.  The decision of May 1994, which denied Restored 
Entitlement Program for Survivors benefits, contained clear 
and unmistakable error.  38 C.F.R. § 3.105(a) (1999).

2.  The administrative decision of March 1990, which 
determined that Restored Entitlement Program for Survivors 
benefits were warranted, contained clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (1999).

3.  The requirements for benefits under the provisions of 
Section 156 of Public Law 97-377, the Restored Entitlement 
Program for Survivors have not been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.812 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Administrative

Prior RO decisions that are final and binding are to be 
accepted as correct in the absence of "clear and 
unmistakable error."  38 C.F.R. §§ 3.104(b), 3.105(a) 
(1999).  Otherwise prior decisions are final.  38 U.S.C.A. § 
7105 (West 1991).

The Court has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court has stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  The Court has stated that, "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In order to establish a valid clear and 
unmistakable error claim, "the claimant must show that an 
outcome-determinative error occurred, that is, an error that 
would manifestly change the outcome of the prior decision."  
Hayre v. West, No. 98-7046 (Fed. Cir. Aug. 16, 1999), slip 
op. at 12 (citing Bustos v. West, No. 98-7069 (Fed. Cir. June 
16, 1999)).

The United States Court of Appeals for Veterans Claims (the 
Court) has established that determining jurisdiction is vital 
in adjudicating claims.  See Bentley v. Derwinski, 1 Vet. 
App. 28 (1990).

In this case, a favorable determination was made in March 
1990 regarding benefits under Section 156, Public Law 93-377.  
The RO stated that the evidence of record showed that the 
veteran's service-connected death on August [redacted], 1986, 
was the result of disability incurred in service prior to 
August 13, 1981.  Generally, that decision is final.

In a May 1994 administrative decision, the RO prepared a 
decision, which denied benefits under Section 156, Public Law 
93-377.  The RO did not cite to the March 1990 administrative 
decision.  Additionally, the May 1994 decision did not make 
any reference to clear and unmistakable error, difference of 
opinion, or changes in the law/regulation.  Rather, the May 
1994 panel substituted their own opinion for that of the 
March 1990 panel.

The Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) theory is 
equally applicable, and there was no jurisdiction for the May 
1994 panel to enter its decision unless it established 
jurisdiction at that time.  After having reviewed the 
evidence, the Board finds that the failure of the RO to apply 
the correct law and regulation constituted clear and 
unmistakable error in the May 1994 decision.  It must be 
noted that the July 1999 administrative decision was equally 
erroneous in that the RO failed to recognize the 
jurisdictional defects with the May 1994 decision.

As to the March 1990 administrative decision, the Board finds 
that such decision was also clearly and unmistakably 
erroneous.  There was no evidence of record that established 
that the veteran's fatal disease process had had its onset 
prior to August 13, 1981.  The decision, on its face, is 
unsupported by any positive piece of evidence, and, in fact, 
refutes all other evidence of record.  This constituted clear 
and unmistakable error in the March 1990 administrative 
decision.

Thus, the Board has determined that there was clear and 
unmistakable error in both the May 1994 decision and the 
March 1990 administrative decision.  The July 1999 
administrative decision, which determined only that the March 
1990 administrative decision was clearly and unmistakably 
erroneous, is supportable after reviewing all the evidence of 
record.  Although the RO stated that it was affirming the May 
1994 determination, the Board finds that the 
mischaracterization by the RO, since it had no jurisdiction 
to consider that decision, was harmless.

The Board notes that the appellant was apprised of the 
reasons for the denial and was given adequate opportunity to 
respond to the August 1999 supplemental statement of the 
case.  The August 1999 supplemental statement of the case 
included the regulation as to clear and unmistakable error.

II.  Merits

The appellant has alleged that she is entitled to Restored 
Entitlement Program for Survivors benefits.  She states that 
she believes the veteran's cancer was a result of Agent 
Orange exposure during the 1970s, and thus that he incurred 
his cancer prior to August 1981.

In order to be entitled to payment of Restored Entitlement 
Program for Survivors benefits it must be established that 
the veteran died while on active duty prior to August 13, 
1981, or that he died from a disability incurred in or 
aggravated by active duty prior to August 13, 1981.  38 
C.F.R. § 3.812(a) (1999).

The veteran died in August 1986 from carcinomatosis due to 
cancer of the esophagus.  According to the death certificate, 
the approximate interval between the time of onset and death 
was "months."  Service medical records reveal that the 
veteran was first diagnosed with metastatic squamous cell 
carcinoma of the distal esophagus in December 1985.  In a 
December 1985 service medical record, the veteran reported 
that he had developed a dull, aching sensation in the left 
lower half of his chest wall anteriorly about ten months 
prior.  The examiner noted that the veteran had sustained an 
injury to that area six months prior (which would have been 
in 1984) and that evaluation at that time was negative with a 
negative chest x-ray and normal EKG.  The veteran stated that 
the dull ache persisted, which was not relieved by Tylenol or 
antiacids.  The veteran reported that in November 1985, he 
noticed increasing chest discomfort and, for the first time, 
difficulty swallowing.  The veteran stated that the dysphagia 
was not significant until Thanksgiving Day, when he was 
unable to eat his Thanksgiving dinner.   He then noticed 10 
pounds of weight loss.  The veteran was evaluated in December 
1985 and the carcinoma was found.  In February 1986, a board 
of examiners determined that the veteran should be 
discharged.  In its determination, the board of examiners 
determined that the metastatic squamous cell carcinoma of the 
distal esophagus had had its origin in 1985.  The veteran was 
discharged from service in February 1986. 

In an April 1986 rating decision, the RO granted service 
connection for squamous cell carcinoma of the esophagus with 
metastasis to the liver and assigned a 100 percent disability 
evaluation.  In a September 1986 rating decision, the RO 
granted service connection for the cause of the veteran's 
death.  The appellant now seeks Restored Entitlement Program 
for Survivors benefits, stating that although her husband 
died in 1986, his cancer had developed as a result of Agent 
Orange exposure.

After having reviewed the evidence of record, the Board finds 
that the appellant has not established eligibility to 
Restored Entitlement Program for Survivors benefits.  The 
only possible basis for entitlement in this case, since the 
veteran died after service, would be if the fatal disease was 
incurred or aggravated prior to the August 1981 delimiting 
date.  The service medical records establish that the veteran 
was first diagnosed with squamous cell carcinoma of the 
distal esophagus in December 1985.  In a determination made 
by a medical board, the finding was that the approximate date 
of origin was 1985.  There are no records to establish 
incurrence in or aggravation of squamous cell carcinoma of 
the distal esophagus prior to August 13, 1981.

The appellant has stated that the veteran's cancer was due to 
Agent Orange exposure during the 1970's.  She has asserted 
that she has received benefits from the Agent Orange Veteran 
Payment Program, which is indicative that the veteran 
incurred his cancer as a result of Agent Orange exposure.  
The Board finds that there is no medical support for the 
appellant's theory.  Regardless, even if her theory is 
correct, it does not provide a legal basis for the award of 
Restored Entitlement Program for Survivors benefits.

First, squamous cell carcinoma of the esophagus is not among 
the diseases listed in 38 C.F.R. § 3.309(e) (1999) as having 
a connection with Agent Orange exposure.  Thus, such disease 
may not be presumed to be due to his exposure to Agent 
Orange.  See McCartt v. West, 12 Vet. App. 164, 168 (1999) 
(where the veteran has not developed a condition enumerated 
in 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e), neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table)).  
Second, an award from The Agent Orange Veteran Payment 
Program does not automatically establish that the veteran 
incurred his cancer as a result of Agent Orange exposure.  
See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (stating 
that although enrollment in the Program might seem to be 
probative of the veteran's possession of an Agent-Orange-
related disability, the Court was not aware of any 
information suggesting that receipt of payments under the 
Program was indicative of the veteran having an Agent-Orange-
related ailment.  Further, the Court noted that the standards 
required for receipt of compensation under the Agent Orange 
Veteran Payment Program appeared to be very different from 
those required to establish service connection under chapter 
11 of title 38 of the U.S. Code.).  As a lay person, the 
appellant is not competent to address an issue requiring 
expert medical opinion, such as a medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Lastly, even if we assume that Agent Orange exposure was the 
cause of the fatal disease process, the statute requires that 
the disorder become manifest (incurred in or aggravated) 
prior to August 1981.  It is not the date of exposure that is 
determinative; it is the date of the manifestation of the 
disease process.  In this case, there is no competent 
evidence that the fatal disease process was manifest prior to 
1984.

Since the veteran's death is not shown to have occurred while 
on active duty prior to August 13, 1981, or been the result 
of a disability incurred in or aggravated by active duty 
prior to August 13, 1981, the appellant has not satisfied the 
threshold requirement for payment of Restored Entitlement 
Program for Survivors benefits.  Accordingly, payment of 
benefits under Section 156 of Public Law 97-377, the Restored 
Entitlement Program for Survivors, is not established.


ORDER

Benefits under Section 156 of Public Law 97-377, the Restored 
Entitlement Program for Survivors, are denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

